Citation Nr: 1228541	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The December 2008 rating decision also denied entitlement to service connection for tinnitus and bilateral hearing loss.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case, but the Veteran did not include these issues in his substantive appeal.  He specifically limited his appeal to service connection for hepatitis.  See February 2010 VA Form 9.  The Board notes that the RO subsequently included these issues in a July 2011 supplemental statement of the case (SSOC), but that when certifying the Veteran's claim to the Board, only the issue of entitlement to service connection for hepatitis C was included.  See August 2011 VA Form 8.  In a statement received in September 2011, the Veteran indicated that he had received the July 2011 SSOC in regards to his formal appeals for hearing loss, tinnitus and hepatitis C and that he wished to continue with the process of a formal appeal.  While the Board acknowledges that the RO included the issues of entitlement to service connection for tinnitus and bilateral hearing loss in the July 2011 SSOC, they were not included in the VA Form 8 and the Veteran's July 2011 correspondence does not serve as a timely substantive appeal of the December 2008 rating decision.  See 38 C.F.R. § 20.302 (b)(1) (2011).  For these reasons, the requirement that there be a timely substantive appeal is not waived as it pertains to these claims, see Percy v. Shinseki, 23 Vet. App. 37 (2009), and the Board does not have jurisdiction over them.  These issues, however, are referred to the agency of original jurisdiction (AOJ) for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis C is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

The Board is granting entitlement to service connection for hepatitis C, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis of hepatitis C

The Veteran seeks entitlement to service connection for hepatitis C and points to several in-service risk factors as the source of the infection.  He alleges receiving a tattoo in service, receiving blood from several MASH units following a documented in-service motor vehicle accident, receiving air gun inoculations, and undergoing dental work, to include the removal of his wisdom teeth.  

Service treatment records reveal that no tattoo was noted at the time of a December 1984 report of medical examination.  It appears that the Veteran's wisdom teeth (numbers 1, 16, 17 and 32) were removed in May 1989.  

The Veteran received in-service emergency treatment on January 8, 1990 following a motor vehicle accident.  He was subsequently admitted to the 5th General Hospital on January 14, 1990 due to persistent right upper quadrant discomfort.  The narrative summary associated with this admission notes that CAT scan of his abdomen obtained in the emergency room with and without contrast showed no evidence of hepatic or other abdominal injuries, but that laboratory analysis revealed mild elevation of his SGOT and SGPT of 69 and 119, respectively.  The Veteran was admitted for bed rest for treatment of hepatic contusion.  His liver functions ultimately normalized and he was discharged on January 18, 1990 with a diagnosis of hepatic contusion.  The report associated with the January 15, 1990 CAT scan, which has been translated from German to English, is of record.  

At the time of a July 1991 examination, the Veteran reported having jaundice or hepatitis.  He specifically indicated that he had a hepatic contusion from a motor vehicle accident in January 1990 that was compounded by hepatitis.  He also reported his admission to the 5th General Hospital.  The examining physician thereafter noted "hepatic contusion from motor vehicle accident January 1990 - no problems now"; and "hepatitis from accident - no problems since."  It does not appear that a discharge examination was performed.  

The post-service medical evidence includes the results of an American Red Cross Blood Donation Screening Test dated July 2, 1993.  In pertinent part, the Veteran tested positive to antibodies to Hepatitis C virus (Anti-HCV) and to the anti-HCV supplemental test.  

A March 2007 document from Dr. K.K.K. reveals that the Veteran had developed ascites over the last several months and denied previous knowledge or problems with liver disease.  He did think he may have had some elevated liver function tests at the time of an auto accident in the 1990s and said that after evaluation in the hospital, doctors told him that it was more likely related to contused liver.  Dr. K. indicated that the Veteran was not certain if he had ever had a blood transfusion and that there was a question about whether he had one at the time of an auto accident in 1989.  It was noted that the Veteran had a tattoo done about 20 years prior but that he did not recall how sanitary the conditions were at that time.  Dr. K. also noted that the Veteran did not have a significant history of alcohol intake at that time and at his maximum, was drinking less than two drinks per day for a number of years, but not in the past two to three years.  Following physical examination, Dr. K. indicated that the Veteran appeared to have cirrhosis with ascites.  A June 2007 record indicates that he had chronic liver disease with Grade 2 inflammation and Stage 3-4 fibrosis.  The impression at that time was chronic hepatitis C with early cirrhosis.  In a January 2008 record, Dr. K. provided an impression of end stage liver disease secondary to combined effects of iron overload and alcohol abuse.  It was noted that the latter had not been an ongoing issue and that the Veteran had been able to maintain his sobriety.  

The Veteran established care with VA in May 2008, at which time he reported undergoing a liver transplant on April 2, 2008.  The impression was hepatitis C and status post liver transplant.  He was assessed with chronic hepatitis C without mention of hepatic coma in a November 2011 private record.  The Board notes that records associated with his transplant are not of record.  

Based on the history as outlined above, the Board found that an expert medical opinion would be helpful in determining whether it was at least as likely as not that any currently diagnosed hepatitis C had its clinical onset during active service or was related to any in-service disease, event or injury.  The expert was asked to specifically address the mild elevation of SGOT and SGPT noted in January 1990, with resulting diagnosis of hepatic contusion; the Veteran's report in July 1991 that he had a hepatic contusion from a motor vehicle accident in January 1990 that was compounded by hepatitis; the July 1993 American Red Cross blood screening test results that showed the Veteran tested positive to antibodies to Hepatitis C virus (Anti-HCV) and to the anti-HCV supplemental test ; the Veteran's reported in-service risk factors; and the January 2008 record that contains an impression of end stage liver disease secondary to combined effects of iron overload and alcohol abuse.  

The requested opinion was provided in May 2012 by Dr. W.S., who concluded that the records provided do not rule out or rule in the occurrence of infection during the years of active duty.  Dr. S. noted that the elevated liver enzymes after the accident that occurred in Germany cannot be explained by liver contusion with normal CT scan findings and that this does not confirm that infection with hepatitis C was present at that time as liver enzymes could be elevated by many other potential etiologies.  Dr. S. also noted that the infection may have even preceded the start of service in 1985.  Dr. S. went on to say, however, that if initial service admission laboratory work-up in 1985 showed normal liver enzymes, this would support that the Veteran may have contracted hepatitis C infection during the years of active duty, especially if the records confirmed the occurrence of blood transfusions during the period of active duty.  Dr. S. noted that the lack of hepatitis C confirmatory tests, which did not become available until 1992, makes it impossible to confirm and pin-point the onset of the infection.  Therefore, it would still be very helpful to prove or disprove the occurrence of blood transfusions during the years of active duty, and whether initial liver enzymes laboratory work up upon admission to service or discharge was normal.  Such information (if provided) may make it possible to favor the occurrence of infection during a particular window of time.

Based on the response received from Dr. S., the Board sought a clarified opinion in July 2012 noting that there was no documentation of blood transfusions in service and that liver enzyme testing was not conducted at either enlistment or separation such that the additional information referred to by Dr. S. was not available.  The Board requested that given those facts, Dr. S. provide an opinion as to whether it is at least as likely as not that any currently diagnosed hepatitis C had its clinical onset during service or is related to any in-service disease or injury.  In a response provided later that same month, Dr. S. provided an opinion that as there is no documentation of blood transfusions during the Veteran's years of service, and there are no records of liver enzyme testing conducted at enlistment, it is at least as likely as not that any currently diagnosed hepatitis C had its clinical onset during the Veteran's years of service.  

Given the opinion provided by Dr. S, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


